[Cite as State v. Montague, 2013-Ohio-811.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

STATE OF OHIO                                     :
                                                  :     Appellate Case No. 25168
        Plaintiff-Appellee                        :
                                                  :     Trial Court Case No. 2011-CR-2500
v.                                                :
                                                  :
DONTRELL L. MONTAGUE                              :     (Criminal Appeal from
                                                  :     (Common Pleas Court)
        Defendant-Appellant                       :
                                                  :
                                               ...........

                                              OPINION

                              Rendered on the 8th day of March, 2013.

                                               ...........

MATHIAS H. HECK, JR., by JOSEPH R. HABBYSHAW, Atty. Reg. #0089530,
Montgomery County Prosecutor’s Office, Appellate Division, Montgomery County Courts
Building, P. O. Box 972, 301 West Third Street, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

PAMELA L. PINCHOT, Atty. Reg. #0071648, 7960 Clyo Road, Dayton, Ohio 45459
    Attorney for Defendant-Appellant

                                              .............

FAIN, P.J.

        {¶ 1}    Defendant-appellant Dontrell Montague appeals from his conviction and

sentence for Possession of Crack Cocaine in an amount less than one gram. Montague
                                                                                           2


contends that the trial court erred in overruling his motion to suppress evidence, because the

police officer who discovered the crack cocaine did not have reasonable grounds to conduct a

pat-down, and the extent of the pat-down exceeded permissible boundaries.

       {¶ 2}    We conclude that the trial court did not err in overruling Montague’s motion

to suppress. Accordingly, the judgment of the trial court is Affirmed.



                     I. Montague Is Recognized in a High Crime Area

                             as Someone Involved with Drugs

       {¶ 3}    In July 2011, Officer Brian Shiverdecker of the Montgomery County Sheriff’s

Office pulled over a Chevrolet Blazer for twice failing to use a turn signal in Harrison

Township in an area known for narcotics, weapons trafficking, and high gang involvement.

Shiverdecker approached the Blazer and asked the driver and the front-seat passenger,

Montague, for identification. Shiverdecker recognized Montague as “Q,” an alias used by

Montague during his involvement with several other narcotics areas within Harrison

Township.

       {¶ 4}    Shiverdecker returned to his police cruiser and looked up information

pertaining to the driver and Montague on the police cruiser’s computer system.            The

information on the system indicated that Montague and the driver had been evicted from a

motel by the owner for suspicion of selling narcotics. Furthermore, the computer system

showed several warrants for Montague out of Clinton County for drugs, but these warrants

were outside of Shiverdecker’s pickup radius, and he was not authorized to arrest Montague

on these warrants. Shiverdecker requested that an additional officer be dispatched to his
                                                                                          3


location.

       {¶ 5}   Shiverdecker walked back to the Blazer and asked the driver if there were any

guns, knives, or illegal narcotics in the vehicle. The driver responded “no.” Shiverdecker

requested permission to search the vehicle, and the driver consented. The driver was asked to

get out of the vehicle, and Shiverdecker frisked him for weapons. Shiverdecker then asked

Montague to step out of the vehicle, and frisked him for weapons.           As Shiverdecker

conducted his pat-down up the leg and through the groin area, he felt a knot in Montague’s

buttocks. Based on his experience, Shiverdecker recognized the foreign object as likely to be

illegal drugs. He walked Montague back to the police cruiser and had Montague sit in the

back seat.

       {¶ 6}   Shiverdecker told Montague that he believed Montague was hiding narcotics.

Montague offered to remove the drugs from his pants.           Montague removed a baggie

containing crack cocaine. Shiverdecker arrested Montague.



                               II. Course of the Proceedings

       {¶ 7}   Montague was charged by indictment with one count of Possession of Crack

Cocaine in an amount of less than one gram, in violation of R.C. 2925.11(A). Montague

moved to suppress the crack cocaine as evidence, contending that it was obtained as the result

of an unlawful search and seizure. After a hearing, the trial court overruled Montague’s

motion to suppress.

       {¶ 8}   Montague pled no contest to one count of Possession of Crack Cocaine in an

amount less than one gram. The trial court found him guilty and sentenced him to five years
                                                                                            4


of community control sanctions and a suspension of his driver’s license for six months. From

the judgment of the trial court, Montague appeals.



            III. The Police Officer Had Reasonable, Individualized Suspicion

                          that Montague Might Have Been Armed

       {¶ 9}    Montague’s First Assignment of Error states:

               THE        TRIAL         COURT          ERRED          IN       OVERRULING

       DEFENDANT-APPELLANT’S                MOTION         TO     SUPPRESS         AS      THE

       MONTGOMERY            COUNTY        SHERIFF’S      OFFICER       DID     NOT     HAVE

       REASONABLE GROUNDS TO PAT-DOWN THE DEFENDANT-APPELLANT

       AND, THEREFORE, VIOLATED THE RIGHTS GUARANTEED TO THE

       DEFENDANT-APPELLANT BY THE FOURTH AMENDMENT TO THE UNITED

       STATES CONSTITUTION AND ARTICLE I, SECTION 14 OF THE OHIO

       CONSTITUTION.

       {¶ 10} “In reviewing the trial court’s ruling on a motion to suppress evidence, this

court must accept the findings of fact made by the trial court if they are supported by

competent, credible evidence. * * * However, ‘the reviewing court must independently

determine, as a matter of law, whether the facts meet the appropriate legal standard.’” State v.

Roberts, 2d Dist. Montgomery No. 23219, 2010-Ohio-300, ¶ 13.

       {¶ 11} The Fourth Amendment to the United States Constitution protects individuals

from unreasonable searches and seizures. Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20

L.Ed.2d 889 (1968). Under Terry, police officers may briefly stop and temporarily detain
                                                                                              5


individuals in order to investigate possible criminal activity, if the officers have a reasonable,

articulable suspicion that criminal activity may be afoot.          State v. Martin, 2d Dist.

Montgomery No. 20270, 2004-Ohio-2738, ¶ 10, citing Terry. A police officer may lawfully

stop a vehicle if he has a reasonable articulable suspicion that the operator has engaged in

criminal activity, including a minor traffic violation. State v. Buckner, 2d Dist. Montgomery

No. 21892, 2007-Ohio-4329, ¶ 8.

       {¶ 12} We agree with the trial court that Officer Shiverdecker was entitled to stop the

vehicle in which Montague was a passenger. Shiverdecker observed the driver of the Blazer

commit two traffic violations when the driver failed to use his turn signal.           Montague

concedes that the traffic stop was justified.      The next issue is whether Shiverdecker’s

pat-down of Montague was lawful.

       {¶ 13} “Authority to conduct a patdown search for weapons does not automatically

flow from a lawful stop[.]”          State v. Stewart, 2d Dist. Montgomery No. 19961,

2004-Ohio-1319, ¶ 16. When a lawful stop is made, an officer may conduct a limited search

for weapons if the officer reasonably believes the suspect may be armed. State v. Evans, 67

Ohio St.3d 405, 408, 618 N.E.2d 162 (1993). To justify a pat-down search, an officer must

point to specific, articulable facts that create a “reasonable individualized suspicion that the

suspect is armed and dangerous[.]” State v. Roberts, 2d Dist. Montgomery No. 23219,

2010-Ohio-300, ¶ 18. A suspect’s location in a high crime area alone will not justify a

weapons frisk. Id.

       {¶ 14} “The officer need not be absolutely certain that the individual is armed; the

issue is whether a reasonably prudent man in the circumstances would be warranted in the
                                                                                             6


belief that his safety or that of others was in danger.” Terry at 27. The totality of the

circumstances must “be viewed through the eyes of the reasonable and prudent police officer

on the scene who must react to events as they unfold.” State v. Andrews, 57 Ohio St.3d 86,

87-88, 565 N.E.2d 1271 (1991) (Citations omitted.)

       {¶ 15} “Ohio courts have long recognized that persons who engage in illegal drug

activities are often armed with a weapon. ‘The right to frisk is virtually automatic when

individuals are suspected of committing a crime, like drug trafficking, for which they are

likely to be armed.’ ” State v. Martin, 2d Dist. Montgomery No. 20270, 2004-Ohio-2738, ¶ 17,

quoting State v. Evans, 67 Ohio St.3d 405, 413, 618 N.E.2d 162 (1993).

       {¶ 16} The trial court found that Shiverdecker’s pat-down search of Montague was

lawful. The trial court explained its reasoning:

               So, with a consent for search of the vehicle given by the operator of the

       vehicle, the officer had a right to remove the Defendant and frisk him for his

       own safety. The Court finds that in this case and lending to that – making that

       officer’s right to frisk the Defendant, the officer knew the Defendant. In fact,

       knew his street name from previous drug-related encounters which, under State

       versus Ferranti, certainly may not be enough to justify the frisk, but together

       with finding on an in-car computer numerous 2009 arrests and warrants and a

       conviction, I think, for drug trafficking, together with a recent eviction for drug

       trafficking, which is not a conviction, certainly, but further indication of

       Defendant’s involvement in drug activity.       The stop itself was in an area

       known to officers of high drug and crime activity. That eviction I spoke of
                                                                                        7


       was at a known hub for prostitution, drugs, and weapons. The officer was

       initially, at the time of the frisk, outnumbered by defendants two to one.

              The Court finds that, factually and under the totality of these

              facts, that Officer Shiverdecker did not single out a random

              subject for a fishing     expedition, but was able to articulate

              facts establishing a reasonable suspicion that he might be in

              danger in this setting, acting alone in searching the vehicle

              pursuant to the search.

              The Defendant’s motion to suppress is, accordingly, overruled * * *.

       Tr. 43-44.

       {¶ 17} The trial court’s findings are supported by competent, credible evidence – the

testimony of Officer Shiverdecker, who testified as follows regarding why he decided to pat

down Montague:

              Q. As a result of getting consent to search that vehicle, what did you

       do?

              A. I had Mr. Fields step from the vehicle, conducted an outer garment

       pat-down of him for any weapons or, you know, for my safety and his. I had

       Mr. Fields stand back to the passenger side of my vehicle and made contact

       with Mr. Montague.

              Q. When you say you patted him down for weapons for your safety

       and his; is that in response to learning all this information about the drug

       trafficking activity and warrants and such?
                                                                                    8


          A. Correct. With where the vehicle was seen, with the warrants out

of Clinton County for the possession of narcotics, the prior intel of the

suspicion of him being – selling narcotics out of the motel, yes.

          Q. And when you say where the vehicle was seen; is that where you’re

talking about that Nottingham area of –

          A. Yes, the Nottingham area.

          Q. And at this point, when you are removing the driver and conducting

– and getting ready to conduct this consent search, is there any other officer on

scene?

          A. Not at that time.

          Q. So it’s just you dealing with two people in this vehicle?

          A. Correct.

          Q. Where you know a history of suspected trafficking in drugs, history

of possession of drugs, warrants, and coming from an area where you are very

familiar with drugs and guns?

          A. Correct.

          ***

          Q. And again, you were going – you said you were going to conduct a

pat-down of the Defendant. Why? If you can articulate that again for us,

please?

          A.    Typically with drugs comes weapons.           The area of East

Nottingham where they were going through is an area where we’ve had prior
                                                                                             9


       shootings, an abundance of narcotics sales.        And I’ve found in my past

       dealings that a lot of the times when you find narcotics, there’s a good chance

       that you’re going to find weapons with it also.

               Q. Did you also have a concern because you were dealing with two

       people and you’re a single officer?

               A. Correct. Tr. 12-15.

       {¶ 18} Officer Shiverdecker was faced with a number of individual circumstances

that, taken together, created individualized suspicion that Montague might have been armed.

Shiverdecker was making a traffic stop in a high crime area with an individual whom he

recognized as being involved with illegal narcotics.       Shiverdecker then obtained further

information that Montague had warrants out on him for illegal narcotics.           Shiverdecker

testified that in his experience patrolling that particular area where the traffic stop occurred,

there often is a correlation between illegal narcotics and the presence of weapons. Based on

the totality of circumstances, we conclude that Shiverdecker had reasonable, individualized

suspicion that Montague might have been armed. Consequently, the pat-down of Montague

was lawful.

       {¶ 19} Montague’s First Assignment of Error is overruled.



                     IV. Officer Shiverdecker’s Pat-down of Montague

                          Did Not Exceed Permissible Boundaries

       {¶ 20} Montague’s Second Assignment of Error states:

               THE       TRIAL       COURT        ERRED        IN     OVERRULING           THE
                                                                                          10


       DEFENDANT-APPELLANT’S                MOTION        TO      SUPPRESS        AS      THE

       MONTGOMERY COUNTY SHERIFF OFFICER’S PAT DOWN OF THE

       DEFENDANT-APPELLANT EXCEEDED PERMISSIBLE BOUNDARIES AND,

       THEREFORE,         VIOLATED        THE     RIGHTS       GUARANTEED          TO     THE

       DEFENDANT-APPELLANT BY THE FOURTH AMENDMENT TO THE UNITED

       STATES CONSTITUTION AND ARTICLE I, SECTION 14 OF THE OHIO

       CONSTITUTION.

       {¶ 21} A weapons frisk under Terry “is justified solely by ‘the protection of the

police officer or others nearby, and it must therefore be confined in scope to an intrusion

reasonably designed to discover guns, knives, clubs, or other hidden instruments for the

assault of the police officer.’”   State v. Woodward, 2d Dist. Montgomery No. 18869,

2002-Ohio-942, ¶ 14, quoting Terry, 392 U.S. at 29. “The purpose of this limited search is

not to discover evidence of crime, but to allow the officer to pursue his investigation without

fear of violence.” State v. Dickerson, 2d Dist. Montgomery No. 22452, 2008-Ohio-6544, ¶ 20,

quoting Adams v. Williams, 407 U.S. 143, 145-146, 92 S.Ct. 1921, 32 L.Ed.2d 612 (1972).

       {¶ 22} Montague claims that the pat-down by Shiverdecker exceeded the permissible

scope of a pat-down for weapons. Specifically, Montague contends that “Shiverdecker

exceeded the permissible scope of a Terry frisk by not just patting-down the

defendant-appellant, but by sticking his hand between the defendant’s buttocks.” Brief, p. 10.

 “We have, on several occasions, expressed concern over the intrusiveness of a search of the

area between an individual’s buttocks.” State v. Allen, 2d Dist. Montgomery No. 22663, ¶ 45

(Citations omitted.)
                                                                                        11


        {¶ 23} Officer Shiverdecker testified that in his experience he has found weapons in

the lower groin and buttocks area of suspects.      Furthermore, he described in detail the

pat-down he conducted on Montague. He discovered the illegal drugs when he slid his hand

up Montague’s leg and through the groin area. Under the particular facts of this case, we

conclude that Shiverdecker did not exceed the permissible scope of a lawful pat-down.

        {¶ 24} Montague’s Second Assignment of Error is overruled.



                                       V. Conclusion

        {¶ 25} Both of Montague’s assignments of error having been overruled, the judgment

of the trial court is Affirmed.

                                       .............


FROELICH and WELBAUM, JJ., concur.




Copies mailed to:

Mathias H. Heck
Joseph R. Habbyshaw
Pamela L. Pinchot
Hon. Gregory F. Singer

Case Name:      State of Ohio v. Dontrell L. Montague
Case No:                Montgomery App. No. 25168
Panel:                  Fain, Froelich, Welbaum
Author:                 Mike Fain
Summary: